Citation Nr: 1547616	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  10-17 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for multiple sclerosis (MS).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from September 1979 to August 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions in October 2008 and in July 2009 that denied service connection for multiple sclerosis.

In August 2013 the Veteran testified during a hearing before the undersigned at the RO.  A transcript of the hearing has been associated with the Veteran's Virtual VA electronic claims file.  

The Veteran's claim was remanded by the Board in October 2013 for additional development.  Subsequently, the Board denied entitlement to service connection in a December 2014 decision.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court) and in a June 2015 Order the Court vacated and remanded the December 2014 Board decision, pursuant to the request of representatives of VA and the Veteran detailed in a June 2015 Joint Motion for Remand.  The matter again is before the Board.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The June 2015 Joint Motion for Remand concluded that prior requests to the National Personnel Records Center (NPRC) had not specifically included hospital inpatient treatment records from the Veteran's claimed care at Blanchfield Army Community Hospital in 1980.  In addition, notice had not been provided to the Veteran detailing VA's search for his hospital records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request from the NPRC any hospital records pertaining to the Veteran from Blanchfield Army Community Hospital from 1980.

2.  Ensure that notice is provided to the Veteran as to the outcome of the NPRC search for records as set forth in 38 U.S.C.A. § 5103A(b)(2)(A), 38 C.F.R. § 3.159(e)(1), and as otherwise necessary.

3.  After the above is complete, readjudicate the Veteran's claim.  If a complete grant of the benefits requested is not afforded, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




